Citation Nr: 0920060	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
2005, for service-connected chronic right epididymitis.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected chronic right epididymitis.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The June 2006 rating decision granted service connection for 
chronic right epididymitis and evaluated the disability as 10 
percent disabling effective July 13, 2005, the date the RO 
received the Veteran's claim for service connection.  The 
Veteran disagreed with the initial disability rating and the 
effective date and perfected an appeal.  In a June 2008 
rating decision, the RO evaluated the disability as 20 
percent disabling effective July 13, 2005.

Issues not on appeal

The June 2006 rating decision denied service connection for 
type II diabetes mellitus.  The Veteran did not list the 
issue in his July 2006 notice of disagreement (NOD).  Thus, 
the issue is not in appellate status and will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The record also includes a January 2007 rating decision which 
denied the Veteran's claim for an increased disability rating 
for service-connected left orchiectomy, currently evaluated 
as 10 percent disabling.  The record does not include a NOD 
regarding the denial, thus this issue is also not in 
appellate status.  See Archbold supra.



Clarification of issues on appeal

The Veteran contended in a May 2006 statement and in the 
December 2006 VA Form 9 substantive appeal that the surgery 
he had during active duty resulting in a left orchiectomy was 
improperly done, unnecessary and was the result of a 
misdiagnosis.  He stated that the surgical procedure would be 
the basis for medical malpractice.  The Board simply notes 
that the Veteran has not contended that VA treatment was 
improper, but rather that military medical care was improper.  
Thus, the Board does not consider the Veteran's 
correspondence as raising an issue under 38 U.S.C.A. § 1151 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for chronic 
right epididymitis was received on July 13, 2005.

2.  The Veteran's chronic right epididymitis is manifested by 
symptoms including leakage after voiding, episodes of bladder 
incontinence, pain and discomfort, without swelling or 
erythema of the right testicle.


CONCLUSIONS OF LAW

1.  The correct effective date of the grant of service 
connection for chronic right epididymitis is July 13, 2005.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected chronic right epididymitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.115a, Diagnostic Codes 7525, 7599 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an increased 
initial disability rating in excess of the currently assigned 
20 percent disability rating for service-connected chronic 
right epididymitis, and that he is entitled to an effective 
date earlier than July 13, 2005, for his date of service 
connection.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

With regard the issue of an increased initial disability 
rating for chronic right epididymitis and an earlier 
effective date, the United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the veteran's claim for service connection, the Board 
also finds that VA does not run afoul of the Court's holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Finally, 
the Board observes that the veteran has not contended, nor 
does the record indicate, that his claim has been prejudiced 
by a lack of notice.  See Goodwin supra at 137 [Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].

The Board notes also that the Veteran was notified in letters 
dated August 2005 and July 2006 that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records. 

Further, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim including: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  

In the present appeal, the Veteran was provided specific 
notice of how VA determines a disability rating and an 
effective date in the July 2006 letter.  The Veteran's claims 
were adjudicated subsequent to the notices, giving him a 
meaningful opportunity to participate effectively in the 
adjudication of his claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service medical 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claims.  The Veteran was also provided medical 
examinations regarding his claims in February and August 
2006.  

The Board also notes that the issue of entitlement to an 
earlier effective date is largely a matter of record and that 
the Veteran has not contended that he could add evidence 
which would enhance his claim for an earlier effective date.  
The Board finds that further evidentiary development is not 
likely to assist the Board in its determination of an earlier 
effective date.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  To that end, the Board observes that the Veteran 
declined to present evidence and testimony at a hearing 
before a Veterans Law Judge in his December 2006 VA Form 9 
substantive appeal.

The Board will therefore proceed to a decision on the merits.  

Entitlement to an effective date earlier than July 13, 2005, 
for service-connected chronic right epididymitis.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2008).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).

Analysis

The Veteran contends that he is entitled to an effective date 
for service connection of the date of his discharge from 
active duty, or, at least from 1998.  Essentially, the 
Veteran's contention is that he has suffered from the same 
symptoms since he was service-connected for the left 
orchiectomy in 1983.  He argues that he should receive 
benefits for those symptoms from that date.  He also submits 
that since the medical evidence of record shows that he was 
diagnosed with epididymitis in 1998, he should receive 
benefits from that date.  See July 2006 NOD.

As outlined above, the effective date for service connection 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  In this case, the evidence shows 
that the RO received the Veteran's claim on July 13, 2005, 
the currently assigned effective date for service connection.  
The Board's inquiry thus is limited by operation of law to 
whether a claim for entitlement to service connection for 
chronic right epididymitis was filed after the Veteran left 
military service, July 21, 1983, and before the current 
effective date of the award in question, July 13, 2005.

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may be considered to 
be a claim of entitlement to service connection for chronic 
right epididymitis prior to the claim received on July 13, 
2005.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) [the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].

In this case, the Board observes that the Veteran has never 
filed a communication regarding his chronic right 
epididymitis.  Rather, the RO reviewed medical evidence in 
the record which included a February 2006 diagnosis of the 
disorder and a May 2006 opinion which established a link 
between the Veteran's service-connected left orchiectomy.  At 
that point, the RO granted service connection based on a 
theory of secondary service connection.  Thus, the record 
establishes that the Veteran did not submit a communication 
seeking service connection for his epididymitis condition.

For those reasons, the Board finds that the correct effective 
date for service connection for chronic right epididymitis is 
the date the claim was received by the RO, July 13, 2005.  An 
earlier date is not warranted.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected chronic right epididymitis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).



Assignment of diagnostic code

The Veteran's service-connected chronic right epididymitis 
rated under 38 C.F.R. § 4.115b, Diagnostic Codes 7599 and 
7525 [Epididymo-orchitis, chronic only].  The Board notes 
that Diagnostic Code 7525 was determined by the RO to be the 
most analogous diagnostic code for the claimed condition.  
See 38 C.F.R. § 4.20 (2008) (an unlisted condition may be 
rated under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous); see also 38 C.F.R. § 
4.27 (2008) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7525 refers the rater to the criteria under 
38 C.F.R. § 4.115a [Ratings of the genitourinary system - 
dysfunctions].  The criteria of section 4.115a is deemed by 
the Board to be the most appropriate primarily because it 
pertains specifically to the primary symptomatology of the 
Veteran's diagnosed disability (chronic right epididymitis).  
The Board notes that the evidence of record shows the 
Veteran's chronic right epididymitis is manifested by 
symptoms including leakage after voiding, episodes of bladder 
incontinence, pain and discomfort, without swelling or 
erythema of the right testicle.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code be used. 

The Board observes that the RO initially used the criteria 
under section 4.115a for Urinary tract infection which 
requires evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
to receive a disability rating in excess of the currently 
assigned 20 percent disability rating.  The RO has most 
recently employed the criteria under Urinary frequency 
described below which resulted in the increased disability 
rating of 20 percent.

The Board finds that Diagnostic Code 7525 is the most 
appropriate diagnostic code.

Specific schedular criteria

A 20 percent disability rating is warranted for symptoms 
including daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night.  A 40 
percent disability rating is warranted for symptoms including 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night.  The criteria are 
disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]. Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].

Analysis

The Veteran contends that he is entitled to an initial 
disability rating higher than the currently assigned 20 
percent disability rating for service-connected chronic right 
epididymitis.  As noted above, the Veteran's disability is 
rated under the criteria for urinary frequency because there 
is no evidence of use of absorbent materials for incontinence 
or catheterization for urinary retention.  The evidence 
includes a September 2007 VA medical examination which 
reports that the Veteran stated that he experienced a feeling 
that he had not completely emptied his bladder after 
urination, and that he constantly feels as if he has to void 
even though he can not void.  The Veteran also stated that he 
has incontinence, but did not indicate that he used absorbent 
materials to control it.  The Veteran also reported pain in 
his groin which radiated from the right testicle to the 
abdomen and down the right leg.  In an April 2008 opinion, 
the VA examiner stated that the Veteran's urinary 
incontinence was "as likely as not due to the surgery [left 
orchiectomy]."  

An August 2006 VA examiner reported that the Veteran 
experienced daytime voiding at intervals of 1-to-2 hours, but 
did not report nocturia.  In a February 2006 examination 
report, the Veteran reported pain in the right scrotal area.

After review of the entire record, the Board finds that the 
evidence supports a finding that the criteria of a 20 percent 
disability rating for daytime voiding intervals of 1-to-2 
hours are met.  The evidence does not, however, support a 
finding that the Veteran's symptoms meet the criteria for a 
higher disability rating of 40 percent under 38 C.F.R. 
§ 4.115a urinary frequency.  The Board notes that the 40 
percent disability rating is the highest disability rating 
provided by regulation.

For those reasons, the Board finds that the criteria for an 
initial disability rating in excess of 20 percent for chronic 
right epididymitis are not met.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the Veteran's disability has been 
rated as a 20 percent disability from the date of service 
connection.  In this case, the medical evidence of record 
appears to support the proposition that the Veteran's 
service-connected chronic right epididymitis disability has 
not changed appreciably since he filed his claim.  There 
appears to have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration. Based on the record, the Board finds 
that a 20 percent disability rating was properly assigned for 
the entire period from the date of service connection.  



Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected chronic right epididymitis disability.  
The medical evidence fails to demonstrate that the 
symptomatology of the Veteran's disability is of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the ratings criteria.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.


Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his chronic right epididymitis 
disability.  In addition, although the Veteran has claimed he 
is not able to fully perform his duties as a mailman, the 
evidence reveals that his employer has accommodated his 
disabled conditions and that the Veteran continues to be 
employed.  See August 2006 VA examination report.  


ORDER

Entitlement to an effective date for service connection for 
chronic right epididymitis prior to July 13, 2005, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for service-connected chronic right epididymitis is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


